ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
PROTRANSLV, Inc.                              )      ASBCA No. 61295
                                              )
Under Contract No. FA4861-12-A-B009           )

APPEARANCE FOR THE APPELLANT:                        Jeffrey S. Frasier, Esq.
                                                      Chenoweth Law Group, PC
                                                      Portland, OR

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Cristopher S. Cole, Esq.
                                                       Senior Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have settled their dispute and request that the Board enter judgment in
favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7IOS(b), and the
parties' joint request, that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of $79,396.67. Interest shall be
paid on this amount pursuant to 41 U.S.C. § 7109 from 60 days after the date of this
decision until date of payment.

       Dated: 7 November 2017




(Signatures continued)
 I concur



 ~CKLEFORD
 Administrative Judge                             Administrative
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


        I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61295, Appeal of PROTRANSLV,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2